ITEMID: 001-5190
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: SEHMI v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British national, born in 1957 and he is currently in prison in Kent, the United Kingdom. He is
In or around 1996 the applicant was charged with conspiring to contravene section 20 of the Misuse of Drugs Act 1971, contrary to section 1(1) of the Criminal Law Act 1977. The particulars of the offence were that between 1 January 1991 and 8 May 1996 the applicant conspired with others to assist in the commission in the Netherlands of an offence punishable under the law of the Netherlands and corresponding to the law of the United Kingdom, namely, the manufacture of methylenedioxymethylamphetamine (“Ecstasy”). The applicant was alleged to have played a role in arranging for the purchase of the constituent chemicals used in the production of Ecstasy from Russia for transportation to the Netherlands or Belgium where the Ecstasy would be produced. Much of the evidence against the applicant and his co-conspirators came from a British under-cover police officer who had infiltrated the organisation in a joint British and Dutch operation.
The trial of four of the applicant’s co-conspirators began in the Netherlands in November 1996. They had been charged with a number of offences relating to the same conspiracy including charges relating to the manufacture of Ecstasy. The prosecutor requested a custodial sentence of 6 years (which took account of the time spent in pre-trial detention) for WF, who was alleged to be a main player in the conspiracy. However, the Dutch court declared one of the principal charges against WF relating to the manufacture of Ecstasy inadmissible in so far as it related to acts committed outside the Netherlands and decided that that charge was otherwise not proven against him. Between December 1996 and 26 February 1997 these co-conspirators were convicted on the other charges which were not directly related to Ecstasy production. WF was found guilty of having been concerned in the importation of cannabis, of possession of firearms and ammunition, of possession of Ecstasy pills and of having being concerned in the supply of cocaine and amphetamines, and he was sentenced to 40 months’ imprisonment. The second accused was found guilty of offences almost identical to WF and he was sentenced to 30 months’ imprisonment. The third accused was found guilty of having been concerned in the importation of cannabis, of handling two stolen watches, of having been in possession of a pistol and of having been concerned in the supply of cocaine and amphetamines, and he was sentenced to 24 months’ imprisonment. The fourth accused was found guilty of having been concerned in the importation of cannabis and he was sentenced to 24 months’ imprisonment (6 months of it being suspended).
In April 1997 the applicant pleaded guilty in the Crown Court in the United Kingdom to the above-described charge against him. He pleaded not guilty to 4 other related charges and these were not proceeded with. In September 1997 he was sentenced to nine and a half years’ imprisonment. The maximum sentence was 14 years’ imprisonment and he received a credit of one third in the light of his guilty plea. Submissions as to the lower sentences received by his co-conspirators in the Netherlands were rejected during his sentencing hearing.
Senior Counsel’s advice dated 11 October 1997 suggested requesting leave to appeal from a single judge of the Court of Appeal (Criminal Division) on the basis that the appeal court would benefit from arguments addressing the terms of Recommendation No. R(92)17 concerning sentencing policy and the effect of that recommendation on the case of Gavin Lillie ([1995] 16 Cr. App. R (S) 534), which prohibited an English court from considering as relevant sentences imposed in other jurisdictions. The applicant applied to a single judge of the Court of Appeal (Criminal Division) for leave to appeal against sentence to that court, arguing that the sentence imposed was excessive in that it was manifestly disproportionate to that imposed on his co-conspirators in the Netherlands. On 30 December 1997 the single judge rejected the leave request, finding that there was no basis in English law upon which he could grant leave. He pointed out that the above-cited case of Gavin Lillie was binding upon him and that, in English sentencing terms, the sentence passed was unexceptional, the contrary not having been suggested by the applicant. He also found that a sentence suggested by a Dutch prosecutor would not provide any basis to challenge what was otherwise an appropriate sentence imposed by an English court.
